Citation Nr: 0945974	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) due to 
personal assault in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The Veteran had active duty service from June 1975 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran indicated in his Substantive Appeal that he 
wished to have a Board hearing.  The Veteran was scheduled 
for a Travel Board hearing in March 2009.  The Veteran failed 
to appear for his scheduled Travel Board hearing, which 
caused his request for a Board hearing to be withdrawn.  See 
38 C.F.R. § 20.704(c) (2009).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  There is no credible evidence of record that the Veteran 
was sexually assaulted during service.

3.  The Veteran did not complain of or manifest 
symptomatology of a psychiatric disorder during service or 
for many years thereafter.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, to include PTSD due to personal assault in service, 
have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
June 2005 letter in connection with his claim, which advised 
the Veteran that he needed to submit evidence that his 
disability is related to service, as well as what information 
and evidence must be submitted by him and what information 
and evidence will be obtained by VA.  The Veteran was further 
informed in an April 2008 letter that in order to be service 
connected for PTSD, he needed to have an in-service stressor 
which could be verified.  This letter included a 
questionnaire for the Veteran to respond with, as well as 
indicated types of evidence he should submit such as private 
physicians' reports, places and dates of treatment following 
the personal assault, police or other medical treatment 
records which evidence personal assault or rape, other 
supporting statements from individuals including friends and 
family, and any other supporting evidence which could 
corroborate the Veteran's personal assault.  The Veteran 
failed to respond and VA made a formal finding of a lack of 
information necessary to verify an in-service stressor in 
August 2008.  The Veteran's claim was last adjudicated in 
August 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment and personnel records, VA 
treatment records and examination reports, and statements 
submitted by the Veteran in support of his claim, including 
information about the personal assault.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran contends that he has PTSD which is the result of 
an in-service sexual assault.  Because the Veteran is shown 
to be not credible in his assertions, and because there is 
otherwise no credible evidence indicating the occurrence of 
the claimed in-service incident, the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; a link, established by medical evidence, between the 
Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, the Veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 
U.S.C.A § 1154(b);  38 C.F.R. § 3.304(f) (2009).  If, 
however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).


The Veteran's military service was during peacetime, from 
June 1975 until July 1976.  Nor has the Veteran alleged that 
he engaged in combat with the enemy.  Thus, the Veteran 
cannot take advantage of the lay testimony presumption and 
must submit evidence which can verify his claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Dizoglio, supra.

With respect to claims for service connection for PTSD due to 
a personal assault, 38 C.F.R. § 3.304(f)(4) provides that if 
a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(4) (2009).

VA will not deny a posttraumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran was diagnosed with a generalized anxiety disorder 
associated with elements of depression and social phobia in 
September 2004 - fully 29 years after he was discharged from 
active military duty.  The Veteran was also diagnosed with 
opiate dependence at the same time.  The first instance of 
record of any PTSD diagnosis is in July 2005.  The VA 
psychologist noted that this was the first time that the 
Veteran related his symptomatology to being sexually 
assaulted during service.

While there is no competent medical evidence of record which 
relates the Veteran's currently diagnosed PTSD to active 
service, this case need not be remanded for such an opinion 
because the Board finds that the Veteran's claim of personal 
assault due to sexual trauma in service to be unverifiable 
and incredible.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The reasoning is as 
follows.

The Veteran's account is essentially that he was sexually 
assaulted by "fellow soldiers" while in the Navy from 1975 
to 1976.  He claims that this rape occurred approximately 6 
months after he began service.  In a March 2006 letter, that 
he was "so ashamed and scared [that] he hid on the ship for 
days."  In his Substantive Appeal, the Veteran indicated 
that after these several days of hiding, he reported to the 
medical unit for rectal bleeding, but did not disclose to the 
physician its alleged cause.  In the March 2006 VA letter, 
the Veteran stated to the VA examiner that his hiding 
resulted in a charge of absence without Leave (AWOL) and that 
he was placed on restriction.  

The Veteran further alleged that he told his superiors that 
he was in a fight, but did not tell them about the rape.  The 
Veteran claims that this rape precipitated his subsequent 
drug and alcohol abuse, and later led to more problems and 
that he continued to restricted to specified limits.  
Ultimately, the Veteran claims the rape altered his behavior 
so significantly that it led to his court martial based on 
these several incidents.  The Veteran alleges that he would 
consequently agree to a general discharge under honorable 
conditions for misconduct because of his previous good 
behavior.

.  38 C.F.R. § 3.304(f)(4) (2009).

VA will not deny a posttraumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.  

The Board finds that the Veteran's account is not credible in 
several highly relevant particulars.  First, as noted, the 
Veteran's first report that he was raped in service was to a 
VA psychologist in July 2005 - two months after he submitted 
a claim for compensation benefits.  The Veteran asserted in 
his Substantive Appeal that "[i]n 1975[,] there was no way I 
could have reported the rape.  I did [not] want anyone to 
know."  The Board notes that, aside from the Veteran's own 
lay statements to a VA psychologist after filing a claim for 
service connection, there are no other statements of record 
corroborating the Veteran's sexual assault in service.  

Indeed, there is no evidence generated contemporaneously with 
the alleged assault to support the Veteran's assertion 
including medical reports, attempts by the Veteran after the 
rape to get tested for any sexually transmitted diseases, 
requests for transfer to a different unit after the rape 
would have occurred, or statements from any family, friends, 
or clergy which indicate that the Veteran disclosed this 
alleged sexual assault in service at any time during the 
approximately 30 years between the Veteran's separation from 
service and his subsequent disclosure to the VA psychologist 
in July 2005.  
However, the Veteran's in-service behavior and duty 
performance did not sustain such a precipitous decline that 
would suggest that such an incident occurred, notwithstanding 
the Veteran then began substance abuse and the change in his 
pattern of behavior - two behavioral changes specifically 
listed in 38 C.F.R. 
§ 3.304(f)(4).

There is no doubt that the Veteran had an in-service 
substance abuse problem.  The record discloses that the 
Veteran sought VA treatment for his heroin addiction in 1993.  
He appeared at an outpatient clinic in order to receive 
methadone for detoxification.  At this time, the Veteran 
reported 18 years of dependency on heroin, alcohol and 
various other narcotics.  He gave a positive history of 
"tremulousness[,] not clear as to what this is associated."  
The Board notes that this 18-year history of substance abuse 
would have begun in 1975 during the Veteran's time of 
enlistment.  While the Veteran would have the Board infer 
that this "tremulousness" was a reference to his sexual 
assault in service, there is no evidence to support such a 
finding that would otherwise amount to speculation.  

The Veteran's alternative assertion - that he had a change 
in behavior patterns after the alleged sexual assault, is 
also without merit as supporting his contention.  The Veteran 
points to a document that was generated during the course of 
his basic training that he was a "top performing recruit." 
However, the record suggests that the Veteran's personal 
behavior did not undergo significant change after the alleged 
rape.  

The first indication of this is the Veteran's recruitment 
contract signed in May 1975.  The contract indicates that the 
Veteran had two prior arrests, both of which were 
subsequently dismissed.  The Veteran was arrested in December 
1974 for assault and battery, and arrested in February 1975 
for larceny.  Merely three months following his arrest for 
larceny, and less than one year after his arrest for assault, 
the Veteran enlisted in the Navy.  

The Veteran indicated at the VA outpatient psychological 
examination in August 2005, that he wanted to be in an 
underwater demolition program.  The Veteran stated that he 
was actually in the program, but was subsequently asked to 
leave after assaulting his instructor, who he said had 
"severely harassed" him.  However, no notation of ever 
being in any such underwater demolition program appears in 
the Veteran's personnel records.  

Most critically, the Veteran's pre-service, (and therefore 
pre-alleged-assault), record suggests that the Veteran's 
personal behavior was not unmarked by difficulties with 
authority.  Given this factor, the timing of the alleged 
assault does not support the Veteran's assertion that his 
behavior fundamentally changed as a result of the alleged 
incident.  

Firstly, and with his pre-service involvement with civilian 
law enforcement authorities, it is the Veteran's own 
admission he began his substance abuse in 1975.  The 
personnel records indicate that the Veteran had a decrease in 
job performance in January 1976, which specifically stated, 
"[The Veteran] has shown very little interest in performing 
his assigned duties and tasks.  His attitude is very 
indifferent towards his job."  This indifference carries 
over to March 1976, where the Veteran was cited for 
dereliction of duty, willful disobedience to a non-
commissioned petty officer, assault on a non-commissioned 
petty officer, and assault.  The Veteran was cited for 
disrespect to a superior petty officer and improperly wearing 
the uniform in April 1976.  Finally, in June 1976, the 
Veteran was cited for running through a toll booth without 
paying the toll, driving without an operator's license, 
registration or insurance on the vehicle, and resisting 
apprehension and wrongful appropriation of military property.  
This culminated in the Veteran being transferred pending 
discharge, but not before being cited for failure to make it 
onboard the ship he was supposed to leave on 3 days later.  
Eventually the Veteran was given a general discharge under 
honorable conditions for misconduct in July 1976.

These incidents do not show a change in the Veteran's 
behavior that began after the alleged personal assault.  
Aside from the noted discrepancies in the Veteran's story 
above, the Board also notes that the Veteran claims that 
immediately after the rape, he hid for a few days and then 
sought medical attention for rectal bleeding.  However, there 
is no medical record of any such treatment being sought in 
service.  



While on his separation, the Veteran was noted as having an 
"anal skin tag," there is no competent medical evidence of 
record to demonstrate that the Veteran was seen for rectal 
bleeding in service, and there is only a notation of an anal 
skin tag on separation.  Indeed, were the Veteran to have 
been seen for in-service rectal bleeding, it is wholly 
inconceivable that U.S. Naval medical personnel would have 
failed to investigate its cause.  
 
Given the foregoing analysis, the Board finds that the 
Veteran has not provided corroborating evidence that his 
claimed in-service sexual assault occurred.  The Veteran did 
not report it at the time, has not demonstrated any change in 
behavior at the time such that would support medical inquiry 
under 38 C.F.R. § 3.304(f), and he has not submitted any 
other statement other than his own lay assertion of an in-
service sexual assault, which was disclosed 30 years after 
service and after he filed a claim for service connection.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) explained that, 
reasonably, the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, whatever that is, 
causes him.  The Court found that the Board's analysis of 
psychiatric disorders is not necessarily limited only to that 
diagnosis, but rather must be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors including the claimant's description of the 
claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

The Board therefore must consider any and all diagnoses of 
mental disabilities, under 38 C.F.R. § 3.303 (2009), when 
considering the current claim.  While the Veteran has a 
current diagnosis of generalized anxiety disorder with 
associated depression and social phobia (GAD), his service 
treatment records do not disclose any treatment for any 
psychiatric disorder or mental counseling in service.  Of 
record is a general counseling session in March 1976, prior 
to the Veteran's assault of another service member.  During 
this session, the Veteran expressed "complete 
dissatisfaction with all jobs assigned" while onboard the 
ship for 7 months.  The Veteran further expressed during this 
session that he just wanted to serve his two years in the 
Navy and be discharged, and did not express a preference of a 
different job given a choice.  The Veteran was not provided 
any further "neuropsychiatric referral," and the Veteran 
was noted as being coherent and aware of his actions.  The 
conclusion expressed by the examiner specifically stated, 
"General dissatisfaction with [] military environment and 
assigned duties. . . . [P]ossibly, some personality conflict 
with junior petty officer's who have responsibility of 
immediate supervision."  The examiner then stated that the 
Veteran was a "mature, intelligent young man who is quite 
responsible." The Veteran concurred in not being referred 
for further psychological examination.  The July 1976 
separation examination shows that the Veteran was found to be 
psychologically normal.

There is no competent evidence of record which links the 
Veteran's currently diagnosed GAD to military service.   The 
first diagnosis of any mental disorder was not until 
September 2004, when the Veteran was diagnosed with GAD, 
which is more than 25 years following discharge from service.  
The Board notes that there was no diagnosis of any mental 
disorder made when the Veteran was seen for detoxification in 
1993, where the examiner noted the Veteran's mental status on 
discharge as "alert and oriented" and noted that the 
Veteran was "able to care for himself."  The Board further 
notes that there was no diagnosis or complaint of record 
until decades after service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim, which weighs against the 
claim.); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 
(Fed. Cir. 2006) (the lack of contemporaneous medical records 
may be a fact that the Board can consider).

Accordingly, the Board finds that service connection for a 
psychiatric disorder, to include PTSD due to personal assault 
in service, is not warranted on this record and must be 
denied.  See 38 C.F.R. §§ 3.303, 3.304(f) (2009).



In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD due to personal assault in service, is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


